45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James A. BRAY, Plaintiff-Appellant,v.Donna SHALALA, Defendant-Appellee.
No. 94-7062.
United States Court of Appeals, Tenth Circuit.
Dec. 23, 1994.
ORDER AND JUDGMENT1

1
Before BALDOCK and McKAY, Circuit Judges, and VRATIL,** District Judge.2


2
Plaintiff James A. Bray filed for Social Security benefits claiming he was disabled due to blindness in one eye and back, neck, and nerve problems.  The Secretary determined that while plaintiff could not perform his prior work as a carpenter, he could perform light or sedentary work.  Plaintiff appealed to the district court pursuant to 42 U.S.C. 405(g) which affirmed the Secretary's determination.  We exercise jurisdiction pursuant to 28 U.S.C. 1291.


3
On appeal, plaintiff argues the Secretary's findings are not supported by substantial evidence.  Plaintiff argues the administrative law judge (ALJ) did not comply with the duty of inquiry requirements, did not consider the combined effect of his impairments, based his decision on an improper hypothetical which did not include his actual limitations, and should not have used the grids.  Finally, plaintiff argues the ALJ failed to follow Social Sec. R. 83-12.


4
We have reviewed the record, the parties' briefs, and the applicable law.  Not finding any reversible error of fact or law, the judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation


2
 After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument